Citation Nr: 0606811	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Mountain Home, Tennessee


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs (VA) 
health care benefits.  


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 determination by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Mountain Home, Tennessee.

In his notice of disagreement and substantive appeal, the 
veteran argued that he was entitled to assistance because he 
was advised that face and neck skin cancers are related to 
in-service exposure to asbestos.  The issue of service 
connection for skin cancers has not been addressed by the RO 
and may be dispositive to the veteran's eligibility for 
enrollment in the VA health care system.  The issue is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in October 2003 and the veteran was 
assigned to Priority Group 8.  

2.  The veteran does not have a service-connected disability 
or special eligibility attributes that qualify him for an 
improved group enrollment, and he declined to provide 
information related to his income and financial status.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  The VCAA is not applicable to cases in which the law, 
and not the factual evidence, is dispositive.  See Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002).  As this case 
concerns a legal determination of eligibility to VA medical 
care under VA regulations, the provisions of the VCAA are not 
applicable.  

The veteran contends that VA erred in its decision to deny 
him enrollment in the VA health care system based on his 
assignment to Priority Group 8.  The veteran argues that he 
is entitled to benefits comparable to those provided to other 
veterans because he experiences skin problems incurred during 
his period of service.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a).  Veterans may apply to be enrolled in the 
VA health care system at any time; however, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  
See 38 C.F.R. § 17.36 (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, Priority Group 8.  See 38 
C.F.R. § 17.36(b).  In January 2003, VA suspended new 
enrollment of veterans assigned to Priority Group 8 from the 
VA health care system if they were not enrolled on January 
17, 2003.  See 38 C.F.R. § 17.36(c)(2).  See also 38 U.S.C.A. 
§ 1705(a) (stating that, in managing medical services, VA 
shall design programs in a manner as to promote cost-
effective delivery of health care services); 68 Fed. Reg. 
2670-673 (Jan. 17, 2003) (regarding the Secretary's decision 
to restrict enrollment to veterans in Priority Group 8 not 
already enrolled as of January 17, 2003 in light of VA's 
limited resources).

The veteran applied for benefits in October 2003.  In the 
February 2004 Statement of the Case, the VAMC indicated that 
the veteran declined to provide information about his 
financial status.  The VAMC further noted that the veteran 
did not have a service-connected disability or other special 
eligibility attributes of an improved priority group.  
Therefore, the VAMC placed the veteran in Priority Group 8.  
The veteran does not contend that his assignment to Priority 
Group 8 was incorrect.  

Although there is no evidence of the veteran's income of 
record, the Board finds that a remand for additional 
development is not necessary because the veteran declined to 
provide evidence of his financial status.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (stating that VA should 
avoid remands that would impose unnecessary additional 
burdens on VA with no benefit flowing to the claimant).  
Therefore, the Board finds that the veteran was properly 
assigned to Priority Group 8.  The veteran does not have a 
service-connected disability and has not filed a claim of 
entitlement to service connection for skin cancers.  
Additionally, the veteran is not a former prisoner of war or 
combat veteran, does not require regular aid because he is 
permanently housebound or catastrophically disabled, is not 
eligible for medical care under 38 C.F.R. § 1710(a)(2), and 
has declined to provide financial information that would 
enable VA to assess his potential status under Priority Group 
5 or 7.  

Because the veteran is assigned to Priority Group 8 and 
applied for enrollment after January 17, 2003, he is 
ineligible for health care benefits.  The Board regrets that 
limited resources restrict VA's capacity to provide care to 
all veterans; however, the regulations were amended to 
protect the quality of care for other enrollees who have 
lower incomes, special medical needs, or disabilities 
incurred during military service.  The veteran will be 
eligible for benefits if he applies for and is granted 
service connection for skin cancers.



ORDER

Eligibility for enrollment in the VA health care system is 
denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


